DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
a)	The species of the configuration of the photovoltaic cell module are as follows: 
Species A-1, comprising a plurality of rectangular unit modules installed on a support as described in [0099]-[00111] and as shown in Figures 1a-1c; 
Species A-2, comprising connection units connecting the unit modules to each other and a fixing connector fixing the unit modules by adjusting a folded angle between unit modules as described in [00127]-[00132] and as shown in Figure 7;
Species A-3, comprising connecting neighboring unit modules in a bent manner, a unit module spacing unit adjusting and fixing a distance between the plurality of photovoltaic cell unit modules and a curved angle when the plurality of unit modules are coupled and bent, and a holding unit for holding the unit module spacing unit as described in [00160]-[00186] and as shown in Figures 14-18;
Species A-4, comprising unit modules connected in a bendable manner attached to each of surfaces of a support plate or a bent case as described in [00187]-[00192] and as shown in Figure 19;

Species A-6, comprising reflection plates are disposed at both ends in a vertical direction of a general flat panel as described in [00203]-[00207] and as shown in Figures 24-26 and 31; and
Species A-7, comprising a photovoltaic cell panel and a reflection plate inclined at a predetermined angle and face each other as described in [00211]-[00212] and as shown in Figure 29.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none of the claims appear to be generic.
b)	Additionally, upon the election of Species A-1, this application contains claims directed to more than one species of the support as follows:
Species B-1, wherein the support comprises a flat surface as shown in Figures 1a and 1b; and

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none of the claims appear to be generic.
c)	Additionally, this application contains claims directed to more than one species of the thin-film photovoltaic cell as follows:
Species C-1, comprising a flexible substrate including a plurality of uneven portions using an embossing process as described in [00118]-[00120] and as shown in Figure 3; and
Species C-2, comprising a flexible substrate including a plurality of uneven portions having semi-circular column shape as described in [00121]-[00123] and as shown in Figure 4.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none of the claims appear to be generic.
d)	Additionally, upon the election of Species A-3, this application contains claims directed to more than one species of the fixing connector as follows:
Species D-1, as described in [00135]-[00139] and as shown in Figure 9;
Species D-2, as described in [00140]-[00144] and as shown in Figure 10; and
Species D-3, as described in [00145]-[00149] and as shown in Figure 11.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none of the claims appear to be generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of a photovoltaic module comprising a unit module, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ku (KR 20-2017-0003830).
Ku discloses a photovoltaic module comprising a unit module (see Figure 1).
Therefore, the species lack unity of invention because the shared technical feature is not a special technical feature as it does not make a contribution over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721